Title: To George Washington from Major General Alexander McDougall, 28 June 1779
From: McDougall, Alexander
To: Washington, George


        
          Sir,
          West Point 28th June 1779
        
        Early in the Spring, when it was apprehend; a Scarcity of flour would take place; the Ration of a pound and a Quarter (published

at the Plains) Reduced to one Pound; and ordered half a Gill of Rice to those who should be on fatigue. And a Quarter of a Pound Salted beef to all as a Compensation for the flour stopt. The Rice is now expended; and the fatigue men Complain of the insufficiency of the Bread. I beg to be informed, what is the Ration of every species delivered to the Grand Army; and your Excellencies permission to Issue one pound and a quarter flour to the men o[n] fatigue, if I cannot get them Satisfied without. or any directions on the Subject which shall appear to you necessary to advance the Service. I have the Hono⟨r⟩ to be your Excellencies Hble Servant.
      